Case: 1:19-cr-00733 Document #: 45 Filed: 11/14/19 Page 1 of 1 PagelD #:242

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS

United States of America )
Plaintiff ) Case No: 19 CR 733-3
V. )
) Judge: Maria Valdez
)
Jery Barton )
Defendant )
ORDER

Preliminary examination hearing held on 11/14/19 as to Defendant Jery Barton. Witness
testimony taken. The Government rests it case with one witness. Defendant’s Exhibits 1
through 6 submitted in open Court. Enter exhibits. Preliminary examination hearing evidence
concluded. Defendant Owen did not call any witnesses. Defendants rest.

(7:22:15)

Date: November 14, 2019 Magistrate Judge Maria Valdez

 

 
